Citation Nr: 1310921	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  03-01 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral knee disability, to include degenerative joint disease.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to March 1971.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision that, in pertinent part, denied service connection for a bilateral knee disability; and from an October 2005 rating decision that, in pertinent part, denied a TDIU.  

In August 2008, the Veteran testified during a hearing before a former Veterans Law Judge. A transcript of the hearing is of record.

In January 2009, July 2010 and in July 2012, the Board remanded the matters for additional development.

In May 2012, the Board duly notified the Veteran that the Board no longer employed the Veterans Law Judge that conducted the August 2008 Board hearing and that he had the right to another Board hearing.  To date, a response to the Board's May 2012 letter has not been received.

The issue of entitlement to service connection for sleep apnea has been raised by the record in correspondence of February 2012, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks entitlement to TDIU and service connection for a bilateral knee disability.  He has argued that he currently has a bilateral knee disability due to an injury to the knees while in service while service on board the U.S.S. Enterprise (CVAN 65).  He has also argued that his bilateral knee disability is secondary to his service connected lumbar disability.  The record reflects that he has been diagnosed with degenerative joint disease of the knees.

After a careful review of the claim file, the Board finds that, unfortunately, the claims must be remanded one more time for additional development prior to deciding the claims.  

In the July 2012 remand, the Board requested that an opinion as to whether the Veteran's bilateral knee disability was aggravated by his service connected lumbar disease, be obtained.  The Veteran was afforded a VA examination in August 2012.  At the time, the examiner provided an opinion stating that "[the] Veteran's knees are more likely than not due to generalized de-conditioning, obesity, and genetics.  There is no association at all between his service connected back condition and his knees.  His knee condition is more related to his age, body habitus and genetics.  The knees are not aggravated by the back condition."  

The Board finds that the opinion provided is inadequate in regard to the aggravation factor.  In reviewing the opinion, the Board finds that the examiner provides a reasoning for his finding that the Veteran's knee disability is not caused by his back disability, however an opinion as to why the back disability does not aggravate the knee disability was not provided.  In fact, the examiner states that the knee disability is most likely caused by generalized de-conditioning and body habitus, amongst other things, both of which can possibly be due or associated with the back disability.  Significantly, VA outpatient treatment records of July 2012 note the Veteran was seen at the pain clinic for back pain which affects his gait including the need for a wheelchair on occasion and the use of a cane on a regular basis.  Furthermore, while the examiner stated he had reviewed the claims file, he made no comment regarding the January 2007 letter from the Veteran's chiropractor, T.W.D., D.C., wherein he states that the Veteran's lumbar disability has affected and will continue to affect his knees.  From the opinion provided by the August 2012 VA examiner, it is unclear as to why the examiner believes the knee disability is not aggravated by the back disability.  Therefore, on remand, the RO should obtain a clarification of the opinion.  

Regarding the issue of entitlement to TDIU, the Board finds that the issue is inextricably intertwined with the claim for service connection for a bilateral knee disability.  As such, the Board will withhold its decision on this particular claim until the development regarding the service connection claim for a heart disorder has been completed.  See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001) (separate claims are adjudicated together when they are "intimately connected"); Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should return the file to the examiner who conducted the August 2012 examination and ask that he provide a reasoning for why the Veteran's bilateral knee disability is not aggravated by the service connected lumbar spine disability.  In particular, the examiner should comment on the January 2007 opinion from the Veteran's chiropractor, T.W.D, D.C.  The examiner should be provided with the claim file and access to the Veteran's Virtual VA file should be provided.  The examiner must state that a review of the paper and Virtual VA file has been conducted.  

2.  After ensuring that the requested action is completed, the RO/AMC should re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO/AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



